Judgment unanimously affirmed. Memorandum: County Court properly found that defendant was competent to understand and waive his Miranda rights (see, People v Williams, 62 NY2d 285; People v Hill, 175 AD2d 603). Upon our review of the record, we conclude that the sentence imposed is neither unduly harsh nor severe. Defendant’s further contentions are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, D’Amico, J. — Murder, 2nd Degree.) Present — Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.